     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 1 of 23 Page ID #:44



 1    Benjamin Galdston, SBN 211114
 2    BERGER MONTAGUE PC
      12544 High Bluff Drive, Suite 340
 3    San Diego, CA 92130
 4    T. 619.489.0300
      bgaldston@bm.net
 5

 6    Attorneys for Plaintiffs
      Additional counsel listed on signature page
 7

 8                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9                            Orange County Division
10
       CHRIS ROBINSON and JONATHAN Case No. 8:19-cv-01994-JLS-KES
11     WRIGHT, on behalf of themselves and
       all others similarly situated,
12                                         FIRST AMENDED COMPLAINT –
                                           CLASS ACTION
13                          Plaintiffs,
14         v.                              JURY TRIAL DEMANDED
15
       TRANSUNION RENTAL
16     SCREENING SOLUTIONS, INC.,
17
                          Defendant.
18

19

20          COME NOW, Chris Robinson and Jonathan Wright (“Plaintiffs”) and state as
21    follows:
22                                     INTRODUCTION
23          1.    This is an action for damages and injunctive relief brought against
24    Defendant TransUnion Rental Screening Solutions, Inc. (“Defendant” or “TURSS”)
25    pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and
26    the California Investigative Consumer Reporting Agencies Act, CAL. CIV. CODE §
27    1786 et seq. (“ICRAA”).
28


                                                CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 2 of 23 Page ID #:45



 1          2.     The rights of consumers to inspect and correct consumer information
 2    sold about them are at the heart of the FCRA and the California state law. Defendant
 3    deprives consumers of these rights by willfully failing to comply with the laws,
 4    refusing to adopt procedures to assure maximum possible accuracy with respect to
 5    the inclusion of criminal record information on the reports it sells about consumers,
 6    including by failing to obtain and use all of the publicly available personal
 7
      identifying information, and failing to include the final disposition(s) of such
 8
      records.
 9
            3.     Defendant compounds these errors by systematically misrepresenting
10
      the sources from which it obtains such public records, claiming in disclosures to
11
      consumers that it obtains the records directly from courthouses, when in fact it
12
      obtains these records from private vendors.         Defendant thus fails to provide
13
      consumers with all of the information in their files, including the true sources from
14
      which that information is obtained, upon request as required by law, prejudicing
15
      consumers’ ability to correct errors that may stem from a vendor’s records.
16
            4.     Defendant’s practices harm consumers seeking residential leases by
17
      prejudicing their landlords with inaccurate, adverse information and by depriving
18
      those consumers of valuable congressionally-mandated information.
19
            5.     Defendant is a consumer reporting agency that compiles and maintains
20
      files on consumers on a nationwide basis. It sells consumer reports generated from
21
      its database and furnishes these consumer reports to landlords who use the reports
22
      to make decisions regarding whether to rent to certain consumers.
23
            6.     Defendant falsely reported to Plaintiffs’ potential landlords that
24
      Plaintiffs had been charged and convicted of criminal offenses and, as a result,
25
      Plaintiffs were denied rental opportunities.
26
            7.     With respect to both Plaintiffs, the convictions reported belonged to
27
      another individual with a similar name. Defendant’s reporting cost Plaintiffs their
28

                                                -2-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 3 of 23 Page ID #:46



 1    chance to rent the properties of their choice, caused them serious distress and
 2    embarrassment, and in the case of Plaintiff Robinson, caused financial loss,
 3    including forfeiture of a $1,650 deposit.
 4          8.     Many publicly available criminal records lack meaningful personal
 5    identifying information about the offender. Many such records only contain the
 6    offender’s name, and do not contain any other identifiers, such as date of birth, age,
 7
      address, or Social Security Number.
 8
            9.     Even when publicly available criminal records contain such personal
 9
      identifying information, Defendant does not use it.
10
            10.    Relying on such public records, Defendant matched Plaintiff Robinson
11
      (who has a very common first and last name) with a criminal record that did not
12
      belong to him. Given the paucity of information in the underlying public records,
13
      the only personal identifier Defendant could have used to get a match is Plaintiff
14
      Robinson’s name.
15
            11.    With respect to Plaintiff Wright, Defendant failed to use the full date of
16
      birth of the true criminal, which is available in the public record and completely
17
      different from Plaintiff Wright’s, to exclude the mis-matched criminal record from
18
      its report about Plaintiff Wright.
19
            12.    Defendant’s matching procedures are not reasonable procedures to
20
      ensure the maximum possible accuracy of the records it reports. Defendant’s failure
21
      to employ reasonable procedures resulted in Defendant’s reports being inaccurate.
22
      Accordingly, Plaintiffs bring claims against Defendant under the FCRA and ICRAA.
23
                               PARTIES AND JURISDICTION
24
            13.    Plaintiffs are natural persons and “consumers” as protected and
25
      governed by the FCRA and ICRAA.
26
            14.    Plaintiff Robinson is a resident of Orange County, California.
27
            15.    Plaintiff Wright is a resident of San Marcos, California.
28

                                                  -3-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 4 of 23 Page ID #:47



 1          16.    Defendant TransUnion Rental Screening Solutions, Inc. provides
 2    consumer reports for rental screening purposes. Defendant sells background reports
 3    containing, inter alia, information about consumers’ criminal backgrounds to
 4    prospective landlords. Defendant is a consumer reporting agency as contemplated
 5    by the FCRA, 15 U.S.C. § 1681a. Defendant is regularly engaged in the business of
 6    assembling, evaluating, and disbursing information concerning consumers for the
 7
      purpose of furnishing consumer reports to third parties.
 8
            17.    Among other things, Defendant provides background checks and credit
 9
      reports to landlords for their use in deciding whether to rent to a prospective tenant.
10
      These reports are provided in connection with a business transaction initiated by the
11
      consumer.
12
            18.    Defendant is a Delaware corporation headquartered in Colorado.
13
            19.    The Court has personal jurisdiction over Defendant.                 Defendant
14
      conducts substantial business in this District, including issuing background checks
15
      and credit reports on residents of this Division, including Plaintiff Robinson.
16
            20.    This Court has jurisdiction over this action pursuant to 15 U.S.C. §
17
      1681p and CAL. CIV. CODE § 410.10.
18
                               FACTUAL ALLEGATIONS
19                   Defendant’s Acquisition and Use of Criminal Record
20                         Information for Background Reporting
21          21.    For many years, Defendant has purchased records of criminal cases
22    (“criminal record information”) from one or more private sources known as
23    “vendors,” rather than retrieving the actual underlying court records, for purposes of
24    creating and selling tenant screening reports to prospective landlords and rental
25    property managers.
26          22.    The tenant screening reports that Defendant sells to landlords and
27    property managers about thousands of consumers each year are “consumer reports”
28    within the meaning of 15 U.S.C. § 1681a(d) because they are used and expected to

                                                -4-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 5 of 23 Page ID #:48



 1    be used for multiple purposes governed by 15 U.S.C. § 1681b and the criminal record
 2    information included within bears on the, reputation, personal characteristics, and
 3    mode of living of the subjects of the reports.
 4          23.    Therefore, Defendant is required by the FCRA to follow reasonable
 5    procedures to assure maximum possible accuracy of the information concerning the
 6    individual about whom the consumer reports it prepares relates. 15 U.S.C. §
 7
      1681e(b).
 8
            24.    Similarly, Defendant’s tenant screening reports as “investigative
 9
      consumer reports” within the meaning of CAL. CIV. CODE 1786.2 because the
10
      information contained therein bears upon consumers’ character, general reputation,
11
      personal characteristics, and mode of living.
12
            25.    Therefore, Defendant is required by the ICRAA to follow reasonable
13
      procedures to assure maximum possible accuracy of the information concerning the
14
      individual about whom the report relates. CAL. CIV. CODE § 1786.20(b).
15
            26.    However, Defendant does not follow such procedures, but instead fails
16
      to obtain sufficient data to provide accurate information on the reports it prepares
17
      and sells.    Defendant thus regularly and illegally includes criminal record
18
      information on reports which does not pertain to the individual who is the subject of
19
      the report. Defendant also regularly and illegally issues reports containing so little
20
      information about the offenses associated with the consumers that the reports cannot
21
      be considered accurate under the FCRA and ICRAA.
22
            27.    Defendant’s practices and procedures regarding the reporting of
23
      criminal record information, including the failure to obtain, use, and report sufficient
24
      identifying information and information about the record at issue, cause widespread
25
      harm to consumers and to interstate commerce as a whole.
26
            28.    This phenomenon is the result of Defendant’s intentional business
27
      decisions. The criminal record information Defendant obtains from its vendor(s) is
28

                                                 -5-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 6 of 23 Page ID #:49



 1    merely a summary which does not include all of the information or the most up to
 2    date information available at the courthouses or government offices where the
 3    records themselves are housed in conjunction with the functioning of those entities.
 4          29.    Defendant knows that its vendor(s) make mistakes in the condensed,
 5    summary eviction information that it purchases for background reporting purposes,
 6    and that such information routinely does not contain basic personal identifying
 7
      information such as date of birth, Social Security Number, or middle name, and that
 8
      such information routinely does not include an accurate description of the charge
 9
      and/or disposition.
10
            30.    Purchasing distilled, incomplete civil public records information was
11
      the impetus for regulatory investigations of its corporate parent and partner, Trans
12
      Union, LLC and other consumer reporting agencies, and dozens of FCRA class
13
      action lawsuits throughout the United States, which ultimately resulted in a
14
      nationwide settlement. Clark v. Trans Union, LLC, No. 3:15-cv-00391-MHL, ECF
15
      No. 272 (E.D. Va. Aug. 29, 2018).
16
            31.    For example, in 2015, the Consumer Financial Protection Bureau
17
      (“CFPB”) noted that consumer reporting agencies (“CRAs”) did not adequately
18
      oversee their public records vendors:
19
20          Examiners found that the oversight of public records providers by one
            or more CRAs was weak and required corrective action. For example,
21
            one or more CRAs had never conducted a formal audit of their public
22          records providers. In addition, one or more CRAs did not have defined
            processes to verify the accuracy of public record information provided
23
            by their public records providers. In light of such weaknesses,
24          Supervision directed one or more CRAs to establish and implement
25
            suitable and effective oversight of public records providers.1

26
27    1
               CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
28
      http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last
      viewed July 9, 2018).

                                               -6-
                                                CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 7 of 23 Page ID #:50



 1          32.    Further, the CFPB expressed concern about the accuracy of public
 2    records information that the CRAs imported into their consumer databases:
 3
            Examiners reviewed quality control processes with respect to the
 4
            accuracy of consumer reports produced by one or more CRAs and
 5          found that, with certain exceptions, there were no quality control
            policies and procedures to test compiled consumer reports for accuracy.
 6
            While processes existed to analyze and improve the quality of incoming
 7          data, there was no post-compilation report review or sampling to test
 8
            the accuracy of consumer reports. In light of these weaknesses,
            Supervision directed one or more CRAs to develop a plan with
 9          implementation timelines to establish quality controls that regularly
10          assess the accuracy and integrity of the consumer reports and consumer
            file disclosures produced.2
11
12          33.    Despite the fact that it is fully aware of the problems associated with
13    incomplete information purchased from vendors, Defendant has not stopped
14    acquiring and profiting from incomplete and inaccurate information.
15          34.    TURSS markets its services to landlords by noting that it can provide
16    “accurate credit, criminal and eviction histories on renters.” It purports to offer
17    “more accurate matching” using “advanced matching logic to match your rental
18    applicants to our report histories.”3
19          35.    Defendant further claims that its background screening products
20    provide “[b]road coverage and more precise matching capabilities provide
21    comprehensive, targeted and filtered screening results.”4
22                 Defendant’s Failure to Fully Disclose Information to Consumers
23          36.    Additionally, and despite the clear mandate of FCRA section
24    1681g(a)(1)-(2) and ICRAA section 1786.28, Defendant never identifies on reports
25
      2
26      Id. at 2.1.2.
      3
        Tenant Screening | TransUnion SmartMove | Tenant Background Check,
27    https://www.transunion.com/product/smartmove (last visited Oct. 2, 2019).
      4
28      https://www.transunion.com/product/background-data-solutions (last visited Oct.
      2, 2019).
                                               -7-
                                                CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 8 of 23 Page ID #:51



 1    or discloses to consumers the source(s) from which it obtains the criminal record
 2    information it includes on its reports to third parties.
 3          37.     The FCRA mandates that upon request, consumer reporting agencies
 4    such as Defendant must “clearly and accurately disclose to the consumer” who
 5    requests his or her file “the sources” that supplied any “information” to the CRA
 6    about that consumer. 15 U.S.C. § 1681g(a)(2).
 7
            38.     The ICRAA requires that investigative consumer reporting agencies
 8
      which include matters of public record on their reports “shall specify in any report
 9
      containing public record information the source from which that information was
10
      obtained….” CAL. CIV. CODE § 1786.28(a).
11
            39.     Identification of the true source of a CRA’s information is vital to
12
      correcting errors and to informing consumers about who is furnishing important
13
      information about them.
14
            40.     Defendant does not obtain criminal records information directly from
15
      public sources.
16
            41.     Much of the criminal records information Defendant obtains comes
17
      from private vendors.
18
            42.     Defendant conceals the identities of its source(s) for criminal record
19
      information, which are private vendors, including other consumer reporting
20
      agencies, that supply Defendant with incomplete information on a bulk basis.
21
            43.     Defendant is more interested in maintaining the appearance that it
22
      obtains actual public records from true government sources and in protecting its low-
23
      cost private sources of public record data than in disclosing to consumers vital
24
      information that Congress required CRAs to disclose in FCRA section 1681g(a)(2),
25
      and which California state law requires them to provide pursuant to ICRAA section
26
      1786.28(a).
27
28

                                                 -8-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 9 of 23 Page ID #:52



 1          44.    Defendant fails, as a matter of common policy and procedure, to
 2    provide consumers who request file disclosures with all information Defendant
 3    maintains about the requesting consumer, including never disclosing to consumers
 4    the source of the criminal record information collected and reported about them.
 5          45.    Defendant’s practices not only violate the FCRA and ICRAA as a
 6    matter of law, the practices exact serious consequences on rental housing applicants
 7
      and interstate commerce. Consumers are prejudiced in their ability to obtain leased
 8
      housing and are deprived of complete information regarding the nature and source(s)
 9
      of the information Defendant maintains and sells about them.
10
                           The Experience of Plaintiff Chris Robinson
11
            46.    In June 2018, Plaintiff Robinson applied to rent a condo at Laguna
12
      Woods Village, a residential community for active adults over the age of 55. Excited
13
      about the amenities, conveniences, and facilities, Plaintiff Robinson quickly moved
14
      to apply and put down a $1,650 deposit.
15
            47.    On or around June 23, 2018, Laguna Woods Village (or an agent
16
      working on its behalf) conducted a background check on Plaintiff Robinson by
17
      ordering a tenant background search from Defendant.
18
            48.    In response, Defendant furnished a consumer report to Laguna Woods
19
      Village that indicated Plaintiff Robinson had a criminal history, including a
20
      conviction for illegal dumping, i.e., littering.
21
            49.    As a result of the criminal record contained in the consumer report
22
      attributed to him, Plaintiff Robinson was denied the opportunity to rent the condo
23
      and lost the $1,650 deposit.
24
            50.    After Plaintiff Robinson was denied the opportunity to rent the condo,
25
      he obtained a copy of the report Defendant prepared about him, and was shocked to
26
      see that it contained a criminal conviction for a person named “Christopher A.
27
      Robinson” whose height was “6’1,” age of thirty-three years old, and who had
28

                                                  -9-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 10 of 23 Page ID #:53



 1    committed the offense in Texas.
 2          51.    Plaintiff Robinson does not have a middle name and has never lived in
 3    Texas. Additionally, Plaintiff Robinson’s height is 5’9” and he was seventy-five
 4    years old at the time he was denied housing.
 5          52.    Based on the fact that Plaintiff Robinson does not have a middle name
 6    and is over forty years older than the person who committed this offense, it should
 7
      have been immediately obvious to Defendant that the criminal offender in the
 8
      reported criminal case was misattributed to Plaintiff Robinson. Defendant also could
 9
      have cross-checked Plaintiff Robinson’s height, date of birth and residence.
10
            53.    Plaintiff Robinson disputed these results with Defendant, and after a
11
      reinvestigation, Defendant created a revised report which removed the conviction
12
      which did not belong to Plaintiff Robinson. However, Plaintiff Robinson had
13
      already lost the opportunity to rent his preferred housing, and despite a request, he
14
      was unable to receive a refund of his application fee.
15
            54.    The report that Defendant prepared about Plaintiff Robinson did not
16
      identify the vendor from whom Defendant received the reported criminal record
17
      information. This omission made it impossible to fix the problem at its source -
18
      Plaintiff Robinson does not and cannot know if the vendor is supplying similarly
19
      incomplete information to other consumer reporting agencies.
20
                          The Experience of Plaintiff Jonathan Wright
21
            55.    On or about April 3, 2019, Plaintiff Jonathan Wright applied to rent an
22
      apartment at Bella Vista at Warner Ridge (“Bella Vista”), an apartment complex in
23
      San Diego, California. Plaintiff Wright provided the accurate spelling of his name,
24
      complete date of birth, full social security number, and current address in connection
25
      with his application.
26
            56.    Plaintiff Wright has never lived in or near Sacramento, California, and
27
      has no criminal record.
28

                                               -10-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 11 of 23 Page ID #:54



 1          57.    In connection with his application, Bella Vista obtained a tenant
 2    screening report from Defendant on or about April 3, 2019. Bella Vista provided
 3    Defendant with Plaintiff Wright’s full date of birth, full social security number, and
 4    address, and Defendant provided Bella Vista with a consumer report purportedly
 5    about Plaintiff Wright for a fee.
 6          58.    The April 3, 2019 report Defendant prepared and sold to Bella Vista
 7
      about Plaintiff Wright contained a criminal record which was inaccurate in
 8
      numerous respects.
 9
            59.    The criminal record Defendant attributed to Plaintiff Wright was a
10
      “CRIMINAL/TRAFFIC” offense, with Case No. 14F04623, allegedly obtained
11
      from the “CA Sacramento Superior Court.” The report does not contain any details
12
      about the nature of the charges, nor does it contain any disposition information – it
13
      simply shows a case filing date of July 9, 2014.
14
            60.    Defendant’s April 3, 2019 report represents that this offense pertains to
15
      an individual named “Jonathan C. Wright,” and suggests that no additional personal
16
      identifying information is available in the public record, by stating “N/A” in the
17
      fields on the report for “DOB,” “Age,” “SSN,” and “Residence.”
18
            61.    In reality, the publicly available records for Case No. 14F04623 in the
19
      Superior Court of Sacramento, CA include substantial personal identifying
20
      information. Most importantly, they identify the criminal as “Johnathon Calvin
21
      Wright,” different first and middle names from Plaintiff Wright’s, and a different
22
      first name than the offender name contained on Defendant’s April 12, 2019 report.
23
            62.    Furthermore, the public record of Case No. 14F04623 contains the true
24
      criminal’s full date of birth, which is completely different from Plaintiff Wright’s.
25
            63.    Additionally, these records include the details of the nature of the
26
      charges, which were for felony kidnapping, felony criminal threats, and
27
      misdemeanor resisting arrest. Furthermore, the records show that the charges were
28

                                               -11-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 12 of 23 Page ID #:55



 1    disposed of on May 26, 2017, and were no longer pending.
 2          64.    Defendant failed to obtain sufficient information, available on the
 3    public record, to accurately attribute this record, or even to provide basic information
 4    such as the nature of the charges and the existence of a disposition.
 5          65.    Defendant obtained its information regarding Case No. 14F04623 from
 6    a private vendor.
 7
            66.    The April 3, 2019 report does not identify the private vendor from
 8
      which Defendant obtained the criminal record information contained therein.
 9
            67.    Pursuant to its agreement with Bella Vista, and solely as a result of the
10
      inclusion of the inaccurate criminal record on the report, Defendant recommended
11
      that Bella Vista deny Plaintiff Wright’s rental application.
12
            68.    Bella Vista in fact denied Plaintiff Wright’s rental application as a result
13
      of Defendant’s inaccurate and derogatory reporting.
14
            69.    Plaintiff Wright subsequently made a request to Defendant for a copy
15
      of his complete consumer file.
16
            70.    Plaintiff Wright thereafter received a file disclosure from Defendant,
17
      dated April 12, 2019.
18
            71.    The file disclosure did not accurately identify the source from which
19
      Defendant obtained the inaccurate criminal record included on its report to Bella
20
      Vista. Instead, it stated that the record “was collected from public record sources by
21
      TransUnion Rental Screening Solutions or a company TURSS hired to collect such
22
      information.” This statement misrepresents the nature of Defendant’s practices by
23
      suggesting that records are obtained on an individualized basis, rather than the
24
      reality, which is that Defendant obtains criminal records on a bulk basis from private
25
      vendors, including other consumer reporting agencies. It also fails to identify the
26
      specific source from which Plaintiff Wright’s records were obtained.
27
            72.    Because Plaintiff Wright will seek housing in the future, and because
28

                                                -12-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 13 of 23 Page ID #:56



 1    of the ubiquity of pre-rental background checks, there is a real and immediate threat
 2    that Plaintiff Wright will suffer the same injury with respect to future rental
 3    applications.
 4                      Facts Demonstrating That Defendant Willfully Failed
                                   To Comply With The FCRA
 5
            73.       If Defendant had reasonable procedures to ensure maximum possible
 6
      accuracy, it would have determined that the criminal records it reported did not
 7
      belong to Plaintiffs.
 8
            74.       Based on the paucity of information available in Defendant’s reporting
 9
      of the public records it misattributed to Plaintiff Robinson, it is apparent that the only
10
      personal identifier Defendant could have relied on is Plaintiff Robinson’s name. On
11
      its face, matching where the only personal identifier used is the name is
12
13
      unreasonable. But, Defendant added insult to injury by ignoring the obvious

14
      mismatch between the offender, who had a middle name and different date of birth,

15    and Plaintiff Robinson, who does not have a middle name.

16          75.       With respect to Plaintiff Wright, Defendant failed to obtain and/or use

17    the date of birth of the true offender, which is available in the public record and is

18    completely different from Plaintiff’s Wright’s date of birth.
19          76.       If Defendant had conducted its searches to require a match of the
20    middle name or date of birth, it would have avoided the false positives. If Defendant
21    required that the middle names or dates of birth on the records it reported matched
22    one another it would have avoided false positives. If Defendant had looked for
23    additional data on the offenders whose records were matched to Plaintiffs, it could
24    have avoided false positives.
25          77.       Defendant makes it appear as if its matching criteria are more stringent
26    than they are in actuality by putting Plaintiffs’ personally identifying information
27    above every record on the report, including the records that do not belong to them.
28    For example, on page 1 of the report about Plaintiff Robinson, it lists Plaintiff

                                                  -13-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 14 of 23 Page ID #:57



 1    Robinson’s actual date of birth and address in the upper right corner of the page, but
 2    the remainder of the page is devoted to a record that is not Plaintiff Robinson’s and
 3    that was not associated with that address or date of birth. This tactic is misleading,
 4    as it makes it appear to the reader as though the information in the public criminal
 5    record matches Plaintiff Robinson’s date of birth and address when in reality it was
 6    matched to neither personal identifier.
 7
            78.      Other tenant screening agencies have faced governmental scrutiny for
 8
      substantially similar activities. See, e.g., FTC v. Realpage, Inc., No 3:18-cv-2737
 9
      (FTC settlement with tenant screening agency which failed to comply with 15 U.S.C.
10
      § 1681e(b) because it used loose matching criteria to link potential tenants with
11
      criminal records).
12
            79.      In addition to employing matching criteria that are obviously flawed,
13
      Defendant also fails to fully and accurately report the criminal records it includes in
14
      its reports, including so little information about the underlying criminal record itself
15
      as to make the reports misleading. For example, Defendant’s report on Plaintiff
16
      Wright not only includes a misattributed record, it also fails to include even basic
17
      information about what the plea was, what the disposition was, or what fine or
18
      sentence was imposed. Including this kind of vague innuendo about supposed
19
      criminal activity is wholly inconsistent with the Fair Credit Reporting Act’s
20
      requirement of maximum possible accuracy.
21
            80.      Finally, Defendant fails to identify the vendors from which it obtained
22
      the records included on Plaintiffs’ reports, both on the reports themselves and in
23
      Defendant’s file disclosures to consumers.
24
            81.      In addition to the conduct set forth above, Defendant’s willful conduct
25
      is further reflected by, inter alia, the following:
26
            a. The FCRA was enacted in 1970; Defendant has had 49 years to become
27
                  compliant;
28

                                                 -14-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 15 of 23 Page ID #:58



 1          b. Defendant and its parent company have been repeatedly sued for
 2                misreporting public record information;
 3          c. Defendant is a corporation with access to legal advice through its own
 4                general counsel’s office and outside litigation counsel. Yet, there is no
 5                contemporaneous evidence that it determined that its conduct was lawful;
 6          d. Defendant knew or had reason to know that its conduct was inconsistent
 7
                  with FTC guidance, caselaw, and the plain language of the FCRA;
 8
            e. Defendant voluntarily ran a risk of violating the law substantially greater
 9
                  than the risk associated with a reading that was merely careless;
10
            f. Defendant knew that matching individuals to criminal records using
11
                  limited information would result in false positives. However, it persisted
12
                  in doing so; and
13
            g. Defendant’s violations of the FCRA were repeated and systematic.
14
            82.      At all times relevant hereto, Defendant’s conduct was willful and
15
      carried out in knowing or reckless disregard for consumers’ rights under the FCRA.
16
      Defendant’s conduct was intentionally accomplished through its intended
17
      procedures; these procedures have continued despite the fact that other consumer
18
      reporting agencies have been subject to court decisions and consumer complaints
19
      critical of similar conduct; and Defendant will continue to engage in this conduct
20
      because it believes there is greater economic value in selling over-inclusive
21
      consumer reports than in producing accurate reports.
22
                               CLASS ACTION ALLEGATIONS
23
            83.      Plaintiffs bring this action on behalf of the following Classes:
24
25
            (a)      For Defendant’s violations of Section 1681g of the FCRA (the
26
            “FCRA Disclosure Class”):
27
28          All persons residing in the United States and its Territories who, during

                                                 -15-
                                                   CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 16 of 23 Page ID #:59



 1          the period beginning five (5) years prior to the filing of the original
            complaint and continuing through the date of the resolution of this case,
 2          requested a copy of their consumer file from Defendant, to whom
 3          Defendant provided a response which included one or more items of
            criminal record information obtained from a third party vendor, and
 4
            which did not identify the third party vendor source.
 5
 6          (b)   For Defendant’s violations of Section 1681e(b) of the FCRA
 7          (the “Inaccurate Matching Class”):
 8
            All natural persons residing in the United States and its Territories who,
 9          during the period beginning five (5) years prior to the filing of the
10          original complaint and continuing through the resolution of this case,
            were the subjects of a consumer report that Defendant prepared and
11          delivered to a third party which (i) contained one or more items of
12          criminal record information, (ii) Defendant’s information about the
            criminal record does not include date of birth, social security number,
13          or street-level address information that matches both the offender and
14          the consumer, and (iii) the name of the offender on the report does not
            fully match the name of the subject of the report, meaning it does not
15          match the first name, the middle name, and the last name of the subject
16          of the report.
17
            (c)   For Defendant’s violations of Section 1786.20(b) of the ICRAA
18
            (the “California Inaccurate Matching Subclass”):
19
20          All members of the Inaccurate Matching Class residing in California at
21
            the time that they were subjects of a consumer report that Defendant
            prepared and delivered to a third party.
22
23          (d)   For Defendant’s violations of Section 1786.28 of the ICRAA
24          (“the ICRAA Disclosure Class”):
25
            All natural persons residing within the State of California who, during
26          the period beginning five (5) years prior to the filing of the original
27          complaint and continuing through the date of the resolution of this case,
            were the subject of a consumer report prepared by Defendant which
28          included one or more items of criminal record information obtained

                                               -16-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 17 of 23 Page ID #:60



 1          from a third party vendor, and which did not identify the third party
            vendor source.
 2
 3          84.    Plaintiffs seek certification of all Classes pursuant to Fed. R. Civ. P.
 4    23(b)(3) and certification of the ICRAA Disclosure Class and California Inaccurate
 5    Matching Class pursuant to Fed. R. Civ. P. 23(b)(2).
 6          85.    The Classes are so numerous that joinder of all members is
 7
      impracticable. Although the precise number of class members is known only to
 8
      Defendant, Plaintiffs aver upon information and belief that the Classes number in
 9
      the thousands.
10
            86.    There are questions of law and fact common to the Classes that
11
      predominate over any questions affecting only individual class members. The
12
      principal questions concern whether Defendant willfully and/or negligently violated
13
      the FCRA by failing to identify its private sources of criminal record information
14
      and, by failing to follow reasonable procedures to assure the maximum possible
15
      accuracy of the information contained in consumers’ files with respect to criminal
16
      record information.
17
            87.    Plaintiffs’ claims are typical of the claims of the Classes, which all arise
18
      from the same operative facts and are based on the same legal theories.
19
            88.    Plaintiffs will fairly and adequately protect the interests of the Classes.
20
      Plaintiffs are committed to vigorously litigating this matter. Further, Plaintiffs have
21
      secured counsel who are very experienced in handling consumer class actions.
22
      Neither Plaintiffs nor their counsel have any interests which might cause them not
23
      to vigorously pursue this claim.
24
            89.    This action should be maintained as a class action because the
25
      prosecution of separate actions by individual members of the Classes would create
26
      a risk of inconsistent or varying adjudications with respect to individual members
27
      which would establish incompatible standards of conduct for the parties opposing
28

                                                -17-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 18 of 23 Page ID #:61



 1    the Classes, as well as a risk of adjudications with respect to individual members
 2    which would as a practical matter be dispositive of the interests of other members
 3    not parties to the adjudications or substantially impair or impede their ability to
 4    protect their interests.
 5           90.    Defendant has acted or refused to act on grounds generally applicable
 6    to the Classes, thereby making appropriate final injunctive relief or corresponding
 7
      declaratory relief with respect to the ICRAA Disclosure Class and California
 8
      Inaccurate Matching Class.
 9
             91.    Whether Defendant violated the FCRA can be easily determined by
10
      Defendant’s policies and a ministerial inspection of Defendant’s business records.
11
             92.    A class action is a superior method for the fair and efficient adjudication
12
      of this controversy.       Management of the Classes’ claims is likely to present
13
      significantly fewer difficulties than those presented in many individual claims. The
14
      identities of the class members may be derived from Defendant’s records and
15
      publicly available records.
16
17                                      COUNT I
                                   15 U.S.C. § 1681e(b)
18          (Plaintiffs Robinson and Wright – Individually and on behalf of the
19                              Inaccurate Matching Class
20           93.    Plaintiffs reiterate each of the allegations in the preceding paragraphs
21    as if set forth at length herein.
22           94.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to
23    follow reasonable procedures to assure maximum possible accuracy in the
24    preparation of the consumer reports it furnished regarding Plaintiffs and the
25    proposed Inaccurate Matching Class by selling criminal record information without
26    obtaining sufficient personal identifying information to adequately attribute the
27    records, and without obtaining sufficient information to adequately identify the
28    nature of the criminal records and their dispositions.

                                                 -18-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 19 of 23 Page ID #:62



 1          95.    The foregoing violations were negligent and/or willful. Defendant
 2    acted in knowing or reckless disregard of its obligations and the rights of Plaintiffs
 3    under 15 U.S.C. § 1681e(b). See ¶¶ 70-78, inter alia, above.
 4          96.    As a result of Defendant’s conduct, Plaintiffs suffered damages
 5    including but not limited to: denial of a rental opportunity, forfeiture of deposit
 6    funds, damage to reputation, embarrassment, humiliation and other mental and
 7
      emotional distress.
 8
            97.    Plaintiffs and members of the Inaccurate Matching Class are entitled to
 9
      recover actual damages and/or statutory damages, punitive damages, costs and
10
      attorneys’ fees from Defendant in an amount to be determined by the Court pursuant
11
      to 15 U.S.C. §§ 1681n and 1681o.
12
13                                      COUNT II
                                 CAL. CIV. CODE § 1786.20
14     (Plaintiffs Robinson and Wright – Individually and on behalf of the California
15                              Inaccurate Matching Class)
16          98.    Plaintiffs incorporate the paragraphs above.

17          99.    Defendant is an investigative consumer reporting agency as defined by
18    the ICRAA, and Defendant was required to adhere to the requirements of the
19    ICRAA.
20          100. The ICRAA required Defendant to follow reasonable procedures to
21    assure maximum possible accuracy of the information it reported. CAL. CIV. CODE
22    § 1786.20(b).
23          101. Defendant violated this provision by failing to establish or to follow
24    reasonable procedures to assure maximum possible accuracy in the preparation of
25    the consumer reports it furnished regarding Plaintiffs. Specifically, Defendant
26    misidentified Plaintiffs as criminals based only on inadequate procedures for
27    obtaining criminal record information and matching it to consumers.
28          102. Because Plaintiffs will seek housing in the future, and because of the

                                               -19-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 20 of 23 Page ID #:63



 1    ubiquity of pre-rental background checks, there is a real and immediate threat that
 2    Plaintiffs will suffer the same injury with respect to future rental applications.
 3          103. Accordingly, Plaintiffs and the California Inaccurate Matching Class
 4    are entitled to injunctive relief and to the recovery of attorneys’ fees and costs.
 5                                           COUNT III
                                      15 U.S.C. § 1681g(a)(2)
 6
                        (Plaintiff Wright – Individually and on behalf of
 7                                 the FCRA Disclosure Class)
 8          104. Plaintiff Wright incorporates the paragraphs above.
 9          105. Defendant violated 15 U.S.C. § 1681g(a)(2) by failing to provide
10    consumers throughout the United States, such as Plaintiff Wright, upon request, with
11    all information in the consumers’ files, including the sources of such information.
12          106. The foregoing violations were negligent and/or willful. Defendant
13    acted in knowing or reckless disregard of its obligations and the rights of Plaintiff
14    Wright and members of the proposed FCRA Disclosure Class under 15 U.S.C. §
15    1681g(a)(2). See ¶¶ 27-43, inter alia, above.
16          107. As a result of Defendant’s conduct, Plaintiff Wright and members of
17    the FCRA Disclosure Class suffered damages including but not limited to: denial of
18    statutorily-mandated disclosure of information.
19          108. Plaintiff Wright and members of the FCRA Disclosure Class are
20    entitled to recover actual damages and/or statutory damages, punitive damages, costs
21    and attorneys’ fees from Defendant in an amount to be determined by the Court
22
      pursuant to 15 U.S.C. §§ 1681n and 1681o.
23
                                        COUNT IV
24                                CAL. CIV. CODE § 1786.28
25
              (Plaintiffs Robinson and Wright – Individually and on behalf of
                                the ICRAA Disclosure Class)
26
            109. Plaintiffs incorporate the paragraphs above.
27
            110. The ICRAA required Defendant to include the specific sources of
28

                                                -20-
                                                  CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
     Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 21 of 23 Page ID #:64



 1    information reported any time it included public records on a report to a third party.
 2    CAL. CIV. CODE 1786.28.
 3          111. Defendant violated this provision by failing to include the specific
 4    source(s) of the criminal record information it sold about Plaintiffs and members of
 5    the proposed ICRAA Disclosure Class.
 6          112. Because Plaintiffs will seek housing in the future, and because of the
 7
      ubiquity of pre-rental background checks, there is a real and immediate threat that
 8
      he will suffer the same injury with respect to future rental applications.
 9
            113. Accordingly, Plaintiffs and the ICRAA Disclosure Class are entitled to
10
      injunctive relief and to the recovery of attorneys’ fees and costs.
11
12                                     COUNT V
                             Cal. Bus. & Prof. Code § 17200
13            (Plaintiffs Robinson and Wright individually and on behalf of the
14         ICRAA Disclosure Class and California Inaccurate Matching Class)
15
            114. Plaintiffs incorporate the paragraphs above.
16
            115. Defendant was required to adhere to the requirements of the California
17
      Unfair Competition Law (“UCL”).
18
            116. Defendant’s inaccurate reporting and inaccurate disclosures constituted
19
      unlawful, unfair, and fraudulent business practices.
20
            117. Defendant’s practices were unlawful because they violate the FCRA
21
      and/or the ICRAA.
22
            118. Defendant’s practices were unfair because it is unethical, immoral,
23
      unscrupulous, oppressive, and substantially injurious to consumers to match them to
24
      criminal records based on insufficient criteria.
25
            119. Defendant’s practices were fraudulent because the report recipients
26
      were deceived and/or were likely to be deceived by Defendant’s inaccurate
27
28
      representations that Plaintiffs were likely criminals.

                                                -21-
                                                 CLASS ACTION AM. COMPL., No. 8:19-cv-01994-JLS-KES
Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 22 of 23 Page ID #:65
Case 8:19-cv-01994-JLS-KES Document 12 Filed 11/14/19 Page 23 of 23 Page ID #:66
